                                            Case 2:21-cv-00406-CKD Document 9 Filed 03/05/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           DEXTER L. GRIFFIN,
                                  11                                                     Case No. 20-07539 EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14       PEOPLE OF THE STATE OF CA,
                                  15                  Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254. Dkt. No. 5. Petitioner previously filed a habeas action which was
                                  20   transferred to the Eastern District of California as the proper forum. See Griffin v. People
                                  21   of the State of CA, Case No. 19-7698 EJD (PR) (Dkt. No. 14).1 In this matter, Petitioner is
                                  22   currently confined at Coalinga State Hospital, and appears to be raising new claims
                                  23   challenging his underlying conviction. Dkt. No. 5 at 1, 5-6.
                                  24          Venue for a habeas action is proper in either the district of confinement or the
                                  25   district of conviction, 28 U.S.C. § 2241(d). Federal courts in California traditionally have
                                  26

                                  27   1
                                        At the time he filed the earlier habeas action, Petitioner was confined at Coalinga State
                                  28   Hospital for a conviction out of Sacramento County. See Case No. 19-7698 EJD (PR)
                                       (Dkt. No. 1).
                                             Case 2:21-cv-00406-CKD Document 9 Filed 03/05/21 Page 2 of 2




                                   1   chosen to hear petitions challenging a conviction or sentence in the district of conviction or
                                   2   sentencing. See Habeas L.R. 2254-3(b)(1); Dannenberg v. Ingle, 831 F. Supp. 767, 768
                                   3   (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968). But if the
                                   4   petition challenges the manner in which a sentence is being executed, e.g., if it involves
                                   5   parole or time credits claims, the district of confinement is the preferable forum. See
                                   6   Habeas L.R. 2254-3(b)(2); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).
                                   7            As his previous petition indicated,2 Petitioner was convicted in Sacramento County
                                   8   which lies within the Eastern District of California. See 28 U.S.C. § 84(b). Petitioner is
                                   9   currently confined at Coalinga State Hospital in Fresno County which is also within the
                                  10   Eastern District. Id. Therefore, the venue for this action is in that district and not in this
                                  11   one. See id.; Habeas L.R. 2254-3(a)(1). Accordingly, this case is TRANSFERRED to the
                                  12   United States District Court for the Eastern District of California. See 28 U.S.C. §
Northern District of California
 United States District Court




                                  13   1406(a); Habeas L.R. 2254-3(b)(1).
                                  14            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  15   Eastern District of California.
                                  16            IT IS SO ORDERED.
                                  17   Dated: _____________________
                                               3/5/2021                                    ________________________
                                                                                           EDWARD J. DAVILA
                                  18
                                                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Transfer
                                  25   PRO-SE\EJD\HC.20\07539Griffin_transfer(ED)

                                  26

                                  27   2
                                           See supra at 1, fn. 1.
                                  28                                                   2
